Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 01/14/2022.  Claims 1-20 remain pending, of which claims 1, 9, and 17 are independent.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0151351 (“Tsai”) in view of U.S. Patent Application Publication No. 2013/0318429 (“Dantas”).
Regarding claim 1, TSAI teaches a method comprising: 
presenting a media player in a first portion of a user interface (UI) provided by a first … application … on a screen of a user device, the media player to provide playback of a first media item from a first post of a plurality of posts of the first … application … ([0006], [0008], and [0040] discussing a framework for actively processing a user’s web-browsing/surfing activity to generate an “ad-hoc feed”, and relatedly a content player (e.g., equivalent to Applicants’ “media player”) for playback/delivery of the content items belonging to the generated ad-hoc feed, e.g., via a device having a screen as recited per [0005] (“small devices such as …”) and FIG. 15H, the player is feasibly provided via a dedicated browser-based window ([0006], and also [0008], [0040], and [0043]) which is independent of any main browser window per [0046] and [0048], where the user’s web-browsing that is monitored and processed may be any web page-based content as described generally per [0003] and [0005], and with more detail and concrete examples provided per [0039], [0041], and [0049], and may itself be inclusive of content feeds as found online ([0041]-[0042], [0044], and [0048]), such that the content/feeds necessarily include/feature “posts” as recited and feasibly serve as the fodder for generating the ad-hoc feed product made accessible via the associated content player, where feasibly the source feeds are navigated by the user via a web browser and also that the content player is an extension of and is integrated with the browser application ([0008], [0040], and [0043]) and therefore the browser is an “application” as recited that provides for the content player and the feeds (thereby reading on an aspect of the aforementioned limitation), and it follows that if the ad hoc feed includes a media item in a 
relocating the media player to a second portion of the UI … while continuing to provide playback of the first media item by the relocated media player … (as discussed above, the player is feasibly provided via a dedicated browser-based window ([0006], and also [0008], [0040], and [0043]) which is independent of any main browser window per [0046] and [0048], and therefore one of ordinary skill in the art would understand that the player’s separate window can be subject to independent positioning akin to the accepted usage of separate and independent windows in a common windowing environment per the related state of the art, and the motivation for the separate player window is so that the window’s content can be viewed and active in parallel with content in other windows for example ([0017], [0041], [0046])); 
receiving a user gesture to scroll through the plurality of posts of the first … application on the screen of the user device, the plurality of posts comprising a second post having a second media item, the user gesture to scroll through the plurality of posts of the first … application … being received while the relocated media player continues to provide playback of the first media item … and upon receiving the user gesture to scroll through the plurality of posts of the first … application …, allowing a user to view the second media item in the second post while continuing to provide playback of the first media item by the relocated media player … (FIGs. 3 and 8-9 showing multi-window scenarios, where the content player for the ad-hoc feed is shown as a separate and independent window as shown above, and where one or more of the other windows are shown to feature scroll bars which are capable of receiving a user’s scroll input, and it is established that some of the browsed content may be feeds – which if rendered in a browser window that is scrollable, would permit the user to scroll through 
receiving, via a third portion of the UI, a user … request to perform an activity that is enabled by a second application and is independent of the viewing of the first media item or the second media item and causing playback of the first media item … in the relocated media player while content associated with the requested activity … is being presented to the user on the screen of the user device (FIGs. 3 and 8-9 showing multi-window scenarios, where the content player for the ad-hoc feed is shown as a separate and independent window as shown above, and where one or more of the other windows as shown allow the user to continue to browse the web apart from the separate and independent content player (e.g., via the main browser window as described per [0048], the user may pursue content via traditional browsing, which is a separate and independent activity apart from the activity/content in the free-standing content player window related to the ad-hoc feed), while the separate and independent content player is permitted to perform in parallel (e.g., as described per [0017], [0041], and [0046])).
The Examiner wants to make clear that Tsai’s different window instances are separate and independent, and hence they are feasibly subject to the user-prescribed positioning/repositioning of windows and general screen management motivations known and widely-practiced in the state of the windowing/GUI arts.  For example, in a windows-based environment with different window instances, e.g. like Tsai but also related art, one of ordinary skill would understand that the user can reposition the windows spatially per their preference/whim.  Tsai’s FIGs. demonstrate a range of window positioning, e.g. to that end.  That said, Tsai does not appear to teach an explicit location in the environment, e.g. per the further limitation wherein the second portion is a predetermined portion of the UI ….  Rather, the Examiner relies upon DANTAS to teach what Tsai may otherwise lack, see e.g. Dantas’s comparable framework discussed generally per [0004]-[0006], where a similar window aspect is taught per the a particular corner of the user’s screen, i.e. “a predetermined portion of the UI” as recited.

[*** addressing the amendments ***] The above is a restatement of the grounds of rejection as previously presented in regard to the original claims, e.g. prior to Applicants’ most recent amendment, but modified to address some of the substance of Applicants’ amendments.  The Examiner believes these grounds of rejection, as articulated above, are still apt, and hence are reiterated above for that reason.  
Regarding the large majority of amended features, the Examiner understands the amendments to ground the prior claimed subject matter into the useful context of mobile application usage for the inventive framework and to further clarify that inventive framework to be one for a content sharing platform.  Accordingly, the amendments further clarify that the recited UI elements are, for example, provided by the first mobile application of the content sharing platform.
In addressing these amendments, the Examiner turns to the cited prior art:
Regarding TSAI, see claim 29 as published here, which clearly recites “a mobile device” that is to “receiving information feeds … including … images, text, and video data” which correspond to “playable content, playable in a player application that runs on the mobile device”, where the launching of the recited player application results in playback of the content “in one or more player windows.”  See also Tsai’s FIG. 15H element 350, which clearly shows a mobile device as an endpoint device in the framework.  See also Tsai’s [0105] discussing the mobile device use case.  
The Examiner equates these teachings with the recitations bolded above as newly-added per the amendments, e.g. “mobile application” use operative in 
Regarding DANTAS, Dantas is only relied upon to teach the specific notion that a “predetermined portion of a UI” (paraphrasing) can be determined to facilitate a continuing of playback while a user navigates in UI.  The Examiner believes it somewhat moot as to whether Dantas itself contemplates a mobile device framework, since it appears the primary reference Tsai already teaches it and also because the reliance upon Dantas is specific and relatively narrow.  That said, Dantas’s [0007] and [0034] does clarify that its playback element may be facilitated by a standalone application and therefore strictly not a web browser only, which the Examiner believed was worth mentioning here.
Particularly in view of Tsai’s aspects cited-to here in regard to the amended features, the Examiner believes a combination of Tsai in view of Dantas still constitutes a proper obviousness rejection of amended independent claim 1.

Tsai and Dantas both relate to the presentation of content/media playback aspects, e.g. to help users parallel view/browse the content provided therein and other content in other windows/browsers for example.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’s framework to feature a predetermined launch location/position for the separate content player window, e.g. as taught per Dantas’s similar/analogous floating player window, with a reasonable expectation of success, to provide an expected initial launch position for the onscreen 

Regarding claim 2, Tsai in view of Danta teaches the method of claim 1, as discussed above.  The aforementioned references teach the further limitation wherein the first mobile application is any of a social network application or a content sharing application (Tsai: where the user’s web-browsing that is monitored and processed may be inclusive of content feeds as found online ([0041]-[0042], [0044], and [0048]), i.e. “content sharing application”), and the second application is any one of a messaging application, an email application, a browser application, a calendar application or a map navigation application (Tsai: ., via the main browser window as described per [0048], the user may pursue content via traditional browsing, which is a separate and independent activity apart from the activity/content in the free-standing content player window related to the ad-hoc feed).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Tsai in view of Danta teaches the method of claim 1, as discussed above.  The aforementioned references teach the further limitation wherein the relocated media player appears to float on top of the content associated with the requested activity, the content associated with the requested activity being provided by the second application (Tsai’s content player window as discussed per claim 1, e.g. is shown to be overlaid above in the Z-order with respect to other browser windows per the FIGs, but also Danta’s “dynamic floating video player” explicitly provides the same/similar, and whereupon any other content which is situated under/beneath could feasibly be information pertaining to traditional browsing per Tsai’s “main browser window” as discussed per [0048] and would be subject to web/online content that a user may separately/independent browse and request).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Tsai in view of Danta teaches the method of claim 1, as discussed above.  The aforementioned references teach the further limitations of receiving a user input selecting the second media item in the second post, and responsive to the user selection, adding the second media item to a playlist (Tsai’s [0044] discussing a user’s explicit queuing of further content media to the ad-hoc feed’s playlist).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Tsai in view of Danta teaches the method of claim 4, as discussed above.  The aforementioned references teach the further limitation wherein the first portion of the UI comprises a transport control to receive a user request to advance to a next media item in the playlist (Tsai’s [0051] discussing a “navigational tool box” analogous to the recited “transport control”, where Tsai’s feature includes buttons to go forward and backward sequentially through the feed’s items).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Tsai in view of Danta teaches the method of claim 4, as discussed above.  The aforementioned references teach the further limitation wherein the playlist comprises at least two different types of media items (content that is monitored and processed to generate Tsai’s ad-hoc feed may be type/kind-heterogeneous per [0003] and [0039]).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Tsai in view of Danta teaches the method of claim 1, as discussed above.  The aforementioned references teach the further limitation wherein the second portion of the UI comprises an activity feed including the second post having the second media item (Tsai: where the user’s web-browsing that is monitored and processed may be inclusive of content feeds as found online ([0041]-activity feed to be included, e.g. as a podcast feed is explicitly mentioned per Tsai’s [0008] which is an activity per se).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Tsai in view of Danta teaches the method of claim 1, as discussed above.  The aforementioned references teach the further limitation wherein the second portion of the UI comprises a media channel to which the user has subscribed, the media channel comprising the second post having the second media item (Tsai: where the user’s web-browsing that is monitored and processed may be inclusive of content feeds as found online ([0041]-[0042], [0044], and [0048]), of which one feed is syndicated and is suggestive of a subscription).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim specifically recites an apparatus having a display device and memory and a processing device, which is taught per the types of end/client devices shown in Tsai’s FIG. 15H for example and [0006].

Regarding claim 10, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale. The claim specifically recites a non-transitory machine-readable storage medium, which is taught per the memory elements in Tsai’s [0006].

Regarding claim 18, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


Response to Arguments
7.	Applicant's arguments, received 01/14/2022, have been fully considered, but they have not been found persuasive. 
The Examiner draws Applicants’ attention to the portion of the obviousness rejection for independent claim 1 that addresses the amended claims.  There, the Examiner has attempted to articulate his belief as to why the previously-cited prior art Tsai and Dantas are still apt in rejecting the amended claims under an obviousness rationale.  The Examiner will not reiterate the argument for it here, and simply points to the new portion of the rationale as provided above per claim 1.
The Examiner also draws Applicants’ attention to the references mentioned below in the section Conclusion which are not relied upon but should be considered by Applicants to better expedite prosecution.  The Examiner believes they offer some rationale as to why the state of the art prior to Applicants’ effective filing date precludes a finding of allowability for the claims even as amended.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2014/0195918 Friedlander
US 2014/0143682 Druck
US 2014/0108929 Garmark: FIGs. 1-2 (multi-device network for content sharing) and [0012]-[0013] (multi-device network for content sharing), [0034] (clarifies the use of mobile devices), [0049]-[0050] (clarifies the use of mobile devices), and [0054] (“media application”)
US 10372410 Quirino: column 1 lines 12-29 (content sharing), column 6 lines 39-63 (“dedicated application” thereof), column 13 lines 11-33 (describing various types of mobile devices to be used thereof), and see for example FIG. 3 featuring a piece of content featured in the screenshot, where the content may be subject to a user’s action to like, comment, and/or share.

9.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174